Title: To Thomas Jefferson from William Dunbar, 30 June 1800
From: Dunbar, William
To: Jefferson, Thomas



Sir,
Natchez, June 30, 1800.

Mr. NOLAN’s man of signs has been here, but was so occupied that a long time elapsed ere I could have an opportunity of conversing with him, and afterwards falling sick was seized with such an invincible desire of returning to his own country, that I had little hopes of gaining much upon his impatience.
A commencement however we have made, and although little has been done, it is sufficient to convince me, that this language by signs has been artfully and systematically framed. In my last I took notice of some analogy which I conceived to subsist between the Chinese written language and our Western language by signs; I had not then read Sir George Staunton’s account of the British Embassy to China. I will here beg your permission to transcribe a paragraph or two from that work, which appear to strengthen my ideas of the probability of their common origin. “Almost all the countries bordering on the Chinese sea or Eastern Asia, understand and use the written Chinese, though not the oral language. About 200 characters mark the principal objects of nature; these may be considered as roots of language, in which every other word or species in a systematic sense is referred  to its proper genus or root. The heart is a genus represented by a curve line, somewhat of the form of the object, and the species referable to it, include all the sentiments, passions, and affections, that agitate the human breast, each species being accompanied by some mark denoting the genus or heart.” Now Sir if the commencement of this extract was altered and we were to say “Almost all the Indian nations living between the Mississippi, and the Western American ocean, understand and use the same language by signs, although their respective oral tongues are frequently unknown to each other,” the remainder of the paragraph would be perfectly descriptive of the organization of this language by signs, and would convey to an adept a full and complete idea of the systematic order which has been observed in its formation. Permit me to refer you to the short and very imperfect list of signs enclosed, where you will find water to be a genus, and rain, snow, ice, hail, hoar-frost, dew, &c. are species represented by signs more or less complex, retaining always the root or genus as the basis of the compound sign.
We are also informed that “if any uncertainty remains as to the meaning of a particular expression, recourse is had to the ultimate criterion of tracing with the finger in the air or otherwise, the form of the character and thus ascertaining at once which was meant to be expressed:” here also is a strong analogy between the language and practice of those countries so far separated from each other, for those Western Indians are so habituated to their signs that they never make use of their oral language, without instinctively at the same time tracing in the air all the corresponding signs, which they perform with the rapidity of ordinary conversation. I cannot avoid concluding that the custom of the Chinese of sometimes tracing the characters in the air, is a proof that this language by signs was at early periods of time universally used by them and by all the nations of the east coast of Asia; and perhaps if enquiry be made it may be found that the usage of this universal language is not yet totally neglected. In the above-mentioned account of the embassy, we are told only, I think, of three Chinese characters, the sun represented by a circle, the moon by a crescent, and man by two lines forming an angle representing the lower extremities; those three signs are precisely the same which are used by the Western people: in order to represent the two first mentioned, the thumb and fore-finger of the right hand are formed either into a Circle or Crescent, and the sign of man is expressed by extending the fore-finger of the right hand and bringing it down, until it rests a moment between the lower extremities.
It is probable that Chinese Sailors or others, may be found in your  maritime towns, who might give some useful information, and it cannot I suppose be difficult to procure a collection of Chinese characters with English explanations, which would afford an opportunity of making farther comparisons upon a future investigation of this curious subject. I think Captain Cook says, some where, that in some of the Islands of the Western pacific he found persons who possessed a great facility of communicating their ideas by signs and made much use of gesticulations: this was probably no other than the language by signs; and if it is found that the Chinese actually use at this day upon some occasions a language by signs, actual experiment alone will convince me that it is not the same which is used by our Western Indians. Hence would spring forth an analogy and connection between the Continents of the New and Old World which would go directly to the decision of your question, without being involved in the ambiguity arising from the imperfect resemblance of words.

William Dunbar.

